UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6207



ROBERT A. CUFFEE,

                                              Plaintiff - Appellant,

          versus


NURSE LUCY, Medical Department; RONALD COKER;
E. BEALOR, Assistant Warden; MR. DOTSON,
Warden of Lawrenceville Correctional Center;
MR. RUFFIN, Assistant of Operations; MS.
BADGETT, Medical Head Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-02-888)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert A. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert A. Cuffee appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000), complaint.        We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.         See Cuffee v. Lucy,

No. CA-02-888 (E.D. Va. filed Jan. 8, 2003; entered Jan. 9, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2